But as this Court is not allowed by Law, to make an order which will deprive itself of jurisdiction over the person of this child, and as the father has the same right to apply to this Court, when he thinks the welfare and safety of his child may require it, as the mother ; and, as it appears by the evidence, that Mrs. King is now residing in Charleston, and without the jurisdiction of this Court, It is further ordered, that the said Anna King, by her friends, appear before the Clerk of this Court, and enter into bond, by such friend or friends, payable to the State of Georgia, in the penal sum of five hundred dollars, conditioned that the child Emily King, be not removed without the jurisdiction of this State. And it is further ordered, that if the said Anna King is unable to procure her friends to give said bond, then, the said child Emily is to remain under the care of her father, the said Nathan S. King, and he permitting the said Anna King to have reasonable access to said child Emily, through friends or otherwise, from time to time, as may be reasonable. And it is further ordered, that said Nathan S. King pay the cost of this proceeding. And it is further ordered, that the Clerk of this Court, record this decision, on the minutes of the Court,
Cases cited in this case — Law Library, No. 99, page 408. 5 East 220-1. 17th Common Law Rep’ts 122. 9th Moore’s R. 278. 10 Vesey, Jr. 52, 11 Vesey 526, Margin 6 Vesey 363.
JOHN SHLY, Judge
Superior Courts, Middle District, Georgia.